Citation Nr: 1200869	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-38 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for residuals of a meniscectomy of the left knee.  

2.  Entitlement to an increased rating for residuals of a meniscectomy of the left knee, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to April 1972.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Jackson, Mississippi.

The claim on appeal was initiated with the Veteran's November 2006 filing for an increased rating for his residuals of a meniscectomy of the left knee, then evaluated as 10 percent disabling.  Following a VA examination of June 2007, the RO awarded an increased rating of 20 percent in an August 2007 rating decision.  Following this, however, the RO proposed a rating reduction based on a finding of clear and unmistakable error (CUE) in the August 2007 rating decision.  The reduction was implemented in a October 2008 rating decision.  Given this history, the Veteran has essentially pursued a two-pronged issue involving the propriety of the rating reduction, as well as his entitlement to an increased rating for his residuals of a meniscectomy of the left knee.  The Board has characterized the issues accordingly and will address both aspects of his claim below. 

In September 2011, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In July 2008, the RO notified the Veteran of a proposal to reduce the disability rating for residuals of a meniscectomy of the left knee from 20 percent to 10 percent.

2.  An October 2008 rating decision reduced the Veteran's rating for residuals of a meniscectomy of the left knee to 10 percent, effective from January 1, 2009, based on findings of clear and unmistakable error in an August 2007 rating decision.

3.  The October 2008 rating decision's reduction of the rating for residuals of a meniscectomy of the left knee to 10 percent disabling was improper as the August 2007 rating decision's assignment of a 20 percent rating was not clearly and unmistakably erroneous.

4.  Pertinent to the current claim for increase, the Veteran's left knee disability is manifested by complaints of pain, and some limitation of motion; however, flexion has been greater than 15 degrees, extension has been greater than 20 degrees, instability has not been shown, and scars associated with the disability are not shown to be deep, symptomatic, or of the size to warrant a separate, compensable rating.


CONCLUSIONS OF LAW

1.  The criteria to reduce the 20 percent rating for residuals of a meniscectomy of the left knee to 10 percent disabling based on a finding of CUE have not been met. 38 U.S.C.A. §§ 1155, 5109 (West 2002); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5258-5259 (2011).

2.  The criteria for a rating in excess of 20 percent for residuals of a meniscectomy of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim for restoration of a 20 percent rating for residuals of a meniscectomy of the left knee, a discussion addressing the notice and development requirements of VCAA for this claim is unnecessary.

Pertinent to the claim for higher rating, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a May 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating for service-connected residuals of a meniscectomy of the left knee, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the May 2007 letter, which meets the content of notice requirements described in Dingess/Hartman and Pelegrini, also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim for higher rating herein decided.  Pertinent medical evidence associated with the claims file consists of VA and private treatment records, and the reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's September 2011 Board hearing, along with various written statements provided by the Veteran.  No further RO action on this matter, prior to appellate consideration, is required.

The Board notes that a record within the file indicates that the Veteran has been receiving benefits from the Social Security Administration (SSA) since 1997.  While the SSA decision and accompanying records have not been obtained, they are not necessary as the file reflects the Veteran has been awarded these benefits based on age, rather than a disability.  There has been no argument that the SSA records are pertinent to the claim being adjudicated in this decision as to require that additional adjudication resources be expended to obtain these records.  See 38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

Additionally, the Board notes that the claims file was not made available to the June 2008 and April 2010 VA examiners.  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In evaluating claims for increase, it is the Veteran's current level of disability that is at issue.  Here, the VA examiners thoroughly assessed the manifestations of the Veteran's service-connected left knee disability and the reports provide the medical information needed to address the rating criteria relevant to the Veteran's claim.  The applicable and appropriate history was recorded and there is no showing that the examination reports provide a substantially different picture of the Veteran's disabilities than the evidence in the claims file.  All diagnostic testing necessary for assessing the current status of the Veteran's disability was conducted, and all subjective and objective symptomatology was described.  The medical examiners' findings were factually accurate and fully articulated, and valid medical analyses were applied in assessing the Veteran's present level of impairment.  See Nieves, 22 Vet. App. at 304.  The Board finds that the June 2008 and April 2010 examination reports are adequate for schedular consideration, and that, on these facts, further examination is not warranted.  For all of these reasons, the Board also finds that no additional RO action to further develop the record on the claim adjudicated below is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran in this case seeks a restoration of a 20 percent evaluation assigned for his residuals of a meniscectomy of the left knee, as well as a rating in excess of 20 percent for the disability.

Historically, the Veteran was awarded service connection for his left knee disability by way of a July 1973 rating decision, and was assigned an evaluation of 10 percent.  He did not appeal this decision.

As noted in the Introduction above, in November 2006 the Veteran sought an increase in the rating assigned for his left knee disability.  In an August 2007 rating decision, his evaluation was increased to 20 percent, effective from the date of his November 2006 claim.  Shortly thereafter, however, by way of July 2008 and October 2008 rating decisions, the Veteran's 20 percent evaluation was decreased to 10 percent, effective January 1, 2009.  The Veteran contends both that the rating reduction was improper, and also that he is entitled to a higher rating for his left knee disability. 

A.  Propriety of the Rating Reduction
Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Generally, when reduction in the evaluation of a service- connected disability is contemplated, and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action, furnished detailed reasons for the proposal, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  There were no procedural shortcomings in this case.  The requirements of 38 C.F.R. § 3.105(e) were met by the July 2008 reduction letter, and the actual reduction was made more than 60 days following the letter.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  That section provides that rating agencies will handle cases affected by a change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  The provisions of 38 C.F.R. § 3.344(c), however, specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that for ratings in effect for less than five years, reduction is warranted if the evidence shows improvement.  The decision in this case is based on CUE and not on a finding of a stabilization of a disability evaluation.  Significantly, the reduction was made well within the first five years following effectuation of the 20 percent evaluation, and, accordingly, the protections set forth in 38 C.F.R. § 3.344(a) and (b) are not applicable.
The Court has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).

Judicial precedent has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has further stated that a CUE is a very specific and a rare kind of "error." It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 313 (en banc).

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  See Schafrath v. Derwinski, 1 Vet. App. at 595.

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

In the October 2008 rating decision on appeal, the RO found that the August 2007 rating decision contained CUE in its award of a 20 percent evaluation for residuals of a meniscectomy of the left knee.  The RO concluded that the Veteran clearly and unmistakably did not meet the criteria for a grant of a 20 percent rating for the left knee disability in August 2007, and the rating was reduced to 10 percent disabling, effective January 1, 2009.

The August 2007 rating decision rated the Veteran's residuals of a meniscectomy of the left knee under Diagnostic Code 5259 for the removal of symptomatic semilunar cartilage.  Incidentally, it is unclear how a 20 percent evaluation was assigned under this diagnostic code, as 10 percent is the only, and maximum, evaluation available under the code.  

Under other diagnostic codes pertaining to the knee and leg, a 20 percent evaluation is available for ankylosis of the knee (DC 5256), moderate recurrent subluxation or lateral instability (DC 5257), dislocated semilunar cartilage with frequent episodes of locking pain and effusion into the joint (DC 5258), flexion limited to 30 degrees (DC 5260), extension limited to 15 degrees (DC 5261), or malunion of the tibia and fibula with moderate knee or ankle disability (DC 5262).

On review of the June 2007 VA examination report which provided the basis for the increased rating, as well as other evidence of record at the time of the August 2007 rating decision, the Board finds that the record contains evidence to support the assignment of a 20 percent evaluation.  As such, the grant of a 20 percent evaluation in August 2007 was not clearly and unmistakably erroneous.

Specifically, on VA examination in June 2007, the Veteran reported that his left knee locks up frequently.  He complained of continuous, sharp pain in the knee, which required a prescription of Darvocet for alleviation.  On examination, the examiner found swelling along the peripatellar regions on both medial and lateral aspects of the left knee.  Similarly, in a February 2006 private medical report, the Veteran complained of pain medially and laterally in the left knee.  He was treated with an injection of Glucosamine.  The examining physician found joint line tenderness and crepitus with moderate swelling, medially and laterally.

As noted, the 20 percent evaluation awarded by the RO in the August 2007 rating decision was based on Diagnostic Code 5258 for removal of symptomatic semilunar cartilage.  Diagnostic Code 5259 is similar as it also pertains to semilunar cartilage, and affords a 20 percent evaluation with evidence of frequent episodes of locking pain and effusion.  This evidence, which documents locking of the knee, pain, and swelling, is supportive of such a rating.  With this evidence, the Board finds that  reasonable minds could have differed on whether a 20 percent evaluation was warranted for the Veteran's left knee disability at the time of the August 2007 rating decision.  Additionally, the RO's finding of a CUE in the August 2007 rating decision was essentially premised on a disagreement as to how the facts were evaluated at the time, rather than that there existed correct facts not before the adjudicator, or that there was an incorrect application of statutory or regulatory provisions.  This too is an insufficient basis for a finding of CUE. 

For all of these reasons, the Board cannot conclude that the assignment of a 20 percent rating was an undebatable error that rises to the level of CUE.  The finding of CUE in the October 2008 rating decision was not proper and the 20 percent rating for residuals of a meniscectomy of the left knee should be restored.

B.  Increased Rating
Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

As noted above, in an unappealed rating decision of July 1973, the Veteran was awarded service connection for his residuals of a meniscectomy of the left knee.  While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

By way of the decision above, the Veteran's 20 percent evaluation for his left knee disability has been restored.  A rating in excess of this, however, is not warranted.

VA's rating schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, DCs 5260, 5261.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, other impairment of the knee, such as recurrent subluxation or lateral instability, is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent disabling when severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 20 percent for the Veteran's left knee disability is not warranted.

In a February 2006 private medical report, the Veteran complained of knee pain medially and laterally, and was found to have moderate swelling, medially and laterally.  He had joint line tenderness and crepitus.  His ligaments were stable and he had a full range of motion.  Skin was intact and a neurological examination was normal.

On VA examination in June 2007, the Veteran had active flexion from 10 degrees to 100 degrees, and passive flexion from 5 degrees to 105 degrees   He lacked 10 degrees of active extension and 5 degrees of passive extension.  During range of motion testing, he complained of pain at the tail ends of his range of motion, particularly in the massive mode in both extension and flexion.  Stability testing, including of the medial, lateral, and collateral ligaments, was normal.  Anterior and posterior cruciate ligaments tests, including the Drawer and Lachman tests, were negative, although the Veteran had a mildly positive McMurray test.  Repetitive movement failed to show any change in the Veteran's range of motion.  He was found to be independent in all activities of daily living and unrestricted in occupational capability.  Two incision scars, measuring 4 inches and 5 inches each, were noted.  There was very minimal underneath tissue adherence, and there was no pain associated with the scars.
In a private treatment record of July 2007, the Veteran had tricompartmental crepitus and tenderness with a full range of motion.  He was neurologically intact and the skin was intact.  In a private treatment record of November 2007, the Veteran was found to have severe arthritis of the bilateral knees, pain, and crepitus.  He was given an injection for his symptoms.

On VA examination in June 2008, the Veteran displayed flexion to 115 degrees and extension to -10 degrees.  He had no pain on motion and no additional limitation of motion on repetition.  He had mild swelling of the knee, and tenderness of the lateral joint line.  No ligamentous laxity or instability was present.  The examiner noted three well-healed surgical scars on the left knee.  No symptomatology associated with the scars was noted.

In a September 2008 letter from the Veteran's treating physician, he was noted to have limited motion and pain with weight bearing and with activities.  His ligaments were stable.  The physician recommended that a 30 percent disability rating be awarded due to the progressive nature of his condition.

In a December 2008 private medical report, the Veteran's range of motion was noted to be 5 to 110 degrees.  He had pain, tenderness, and arthritic symptoms.

On VA examination in April 2010, the Veteran displayed flexion from 10 to 115 degrees.  He had -10 degrees of extension.  He had pain on motion at the end point of flexion, but there was no additional limitation of motion on repetition.  He had mild effusion as well as tenderness of the medial joint line.  No lateral joint line tenderness was noted, and he had no ligamentous instability.

Collectively, the aforementioned medical evidence reflects that the Veteran's left knee flexion has been limited, at most, to 100 degrees.  Extension has been limited, at most, to 10 degrees.  As such, motion of the left knee has not been limited to the degree necessary to assign higher or separate ratings for the Veteran's service-connected disability.


Specifically as regards the DeLuca factors (identified and addressed above), the Board acknowledges the Veteran's complaints of pain on motion.  Despite this, however, the June 2007 VA examiner found there was no change in the Veteran's range of motion on repetitive movement, and that the Veteran had no functional or occupational impairment due to his left knee disability.  The examiner acknowledged that there could be significant alteration of range of motion during a flare-up, but could not offer the degree of change without mere speculation.  The June 2008 examiner found no pain on motion, no additional limitation of motion on repetition, and no impairment in functional activities or activities of employment.  The examiner indicated that the additional limitation of function during a flare-up could not be determined without resorting to speculation.  On VA examination in April 2010, the examiner found no additional limitation of motion on repetition, and no limitation on activities of daily living.  Potential occupational limitations would include prolonged standing, walking, squatting, or climbing.  Based on all of this, the Board finds there is insufficient medical evidence to support that the Veteran's pain, weakness, or fatigability is so disabling as to actually or effectively limit knee motion to such an extent as to warrant assignment of a higher rating under either Diagnostic Code 5260 or 5261. 

The Board also finds that an additional rating for recurrent subluxation or lateral instability of the left knee under Diagnostic Code 5257 is not warranted. As noted, there has been no instability or subluxation found in the left knee on any VA examination.  As such, this evidence does not establish that the Veteran is entitled to a higher or separate rating for knee instability.

Furthermore, no other diagnostic code provides a basis for assignment of a rating in excess of 20 percent for the left knee.  As noted above, disabilities of the knee and leg are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263; however, many of these diagnostic codes simply do not apply to the Veteran's service-connected knee disability.  As it is neither contended nor shown that the Veteran's service-connected knee disability involves ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum, there is no basis for assignment of any higher rating under Diagnostic Codes 5256, 5262, or 5263.  See 38 C.F.R. § 4.71a.  Further, as noted above, 10 percent is the maximum evaluation available under Diagnostic Code 5258, and 20 percent is the maximum evaluation available under Diagnostic Code 5259.  As such, these too cannot provide the basis for a rating in excess of the 20 percent assigned.

The Board has also considered whether the record supports the assignment of separate, compensable ratings for the scars on the Veteran's knee.  During the pendency of the appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  However, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008. See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his claim for an increased rating prior to this date, and has not expressly requested review under the revised criteria, only the pre-October 2008 version of the schedular criteria is applicable.  In this case, a compensable rating is not warranted for the left knee scars as the areas of the scars do not exceed 6 square inches (39 square centimeters), the scars are not unstable, painful on examination, and they do not cause limitation of function.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7804 (2007).

As a final point, the Board notes that, while the Veteran's assertions and those advanced by his representative, on his behalf, have been considered, the criteria for higher ratings for the disabilities under consideration require medical findings and/or testing results that are within the province of trained medical professionals.  See. e.g. Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Hence, the lay assertions are not considered more probative than the actual medical findings shown, which, as indicated in this case, support no more than a 20 percent rating for the knee.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's left knee disability, pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), and that the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
ORDER

The reduction of a 20 percent rating for residuals of a meniscectomy of the left knee to 10 percent disabling was improper and restoration of the 20 percent rating is granted.

An evaluation in excess of 20 percent for residuals of a meniscectomy of the left knee is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


